EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claudia Schultze (Reg. No. 60,016) on August 18, 2022.
The application has been amended as follows: 

In the claims 

1-17. (Cancelled)  
  
18. (Currently Amended) A process for producing a composite polyisocyanurate material, comprising the following steps:
a) 	providing a polyisocyanate composition A) consisting of one or more oligomeric polyisocyanates and not more than 0.5% by weight of one or more unconverted monomeric diisocyanates, based on the weight of the polyisocyanate composition A), and 
b) 	catalytically trimerizing the polyisocyanate composition A) in the presence of at least one fibrous filler B) and of a trimerization catalyst C) to give the composite polyisocyanurate material,
wherein the trimerization catalyst C) comprises at least one of a metal salt and a quaternary ammonium salt and an optional polyether; and the trimerization catalyst C) is provided in an amount of from 0.4% to 15.0% by weight based on the weight of the polyisocyanate composition A);
wherein each of the one or more oligomeric polyisocyanates is prepared by: reacting an excess of monomeric diisocyanate, yielding the oligomeric polyisocyanate and the unconverted monomeric diisocyanate, and removing at least a portion of the unconverted monomeric diisocyanate; and
wherein at least 70 wt% of the one or more oligomeric polyisocyanates are oligomeric aliphatic polyisocyanates and/or oligomeric alicyclic polyisocyanates.

19. (Previously Presented) The process according to Claim 18, wherein the trimerization catalyst C) comprises an alkali metal salt or alkaline earth metal salt of a carboxylic acid.  

20. (Previously Presented) The process according to Claim 18, wherein the trimerization catalyst C) comprises potassium acetate.  

21. (Previously Presented) The process according to Claim 18, wherein the trimerization catalyst C) further comprises a polyethylene glycol as the polyether.  

22. (Previously Presented) The process according to Claim 18, wherein the fibrous filler B) is selected from the group consisting of glass fibres, basalt fibres, carbon fibres and mixtures thereof.  

23. (Currently Amended) The process according to Claim 18, wherein the fibrous filler B) is glass fibres.  

24. (Previously Presented) The process according to Claim 18, wherein at least 80%, 85%, 90%, 95%, 98% or 99% by weight of the one or more oligomeric polyisocyanates are oligomeric aliphatic polyisocyanates and/or oligomeric alicyclic polyisocyanates.  

25. (Cancelled)  

26. (Previously Presented) The process according to Claim 18, wherein the polyisocyanate composition A) has a mean NCO functionality of 1.0 to 6.0.  

27. (Previously Presented) The process according to Claim 18, wherein the catalytic trimerization is conducted at a temperature of greater than 150°C within less than 10 minutes, at least up to a conversion level at which only at most 20% of isocyanate groups originally present in the polyisocyanate composition A) are still present.  

28. (Previously Presented) The process according to Claim 27, wherein the conversion level is a conversion level at which only at most 10% of the isocyanate groups originally present in the polyisocyanate composition A) are present.  

29. (Previously Presented) A composite polyisocyanurate material obtained by a process according to Claim 18.  

30. (Previously Presented) The composite polyisocyanurate material according to Claim 29, wherein the amount of nitrogen in the composite polyisocyanurate material is at least 9% by weight, based on the total weight of the polyisocyanurate plastic matrix in the composite polyisocyanurate material.  

31. (Previously Presented) The composite polyisocyanurate material according to Claim 29, wherein the proportion by weight of metal or metal ions in the composite polyisocyanurate material is at least 0.00025% by weight, based on the polyisocyanate composition A).  

32. (Previously Presented) The composite polyisocyanurate material according to Claim 29, wherein the composite polyisocyanurate material has a density of greater than 1.30 g/cm3 determined according to DIN EN ISO 1183-1.  

33. (Cancelled)  

34. (Previously Presented) Components consisting of or comprising a composite polyisocyanurate material according to Claim 29.  

35. (Previously Presented) The process according to Claim 18, wherein at least 50 mol%, based on the sum total of the oligomeric polyisocyanates in the polyisocyanate composition A), have a structure selected from the group consisting of uretdione, urethane, isocyanurate, allophanate, biuret, iminooxadiazinedione and oxadiazinetrione.  

36. (Previously Presented) The process according to Claim 18, wherein 100 mol%, based on the sum of the oligomeric polyisocyanates in the polyisocyanate composition A), have a structure selected from the group consisting of uretdione, allophanate, biuret, iminooxadiazinedione and oxadiazinetrione.  

37. (Cancelled)







* * * * *


EXAMINER’S COMMENT
Pending Claims
Claims 18-24, 26-32, and 34-36 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 19-23, 26-28, and 30-32 has been overcome by amendment.
The rejection of claims 18-24, 26-32, and 34-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome by amendment.
The rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of this claim.
The rejection of claims 18-24, 26-32, and 34-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claim 24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.

Allowable Subject Matter
Claims 18-24, 26-32, and 34-36 are allowed.





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 18, 2022